Oriska Ins. Co. v Avalon Gardens Rehabilitation & Health Care Ctr., LLC (2022 NY Slip Op 01684)





Oriska Ins. Co. v Avalon Gardens Rehabilitation & Health Care Ctr., LLC


2022 NY Slip Op 01684


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND CURRAN, JJ.


269 CA 21-00689

[*1]ORISKA INSURANCE COMPANY, PLAINTIFF-APPELLANT,
vAVALON GARDENS REHABILITATION & HEALTH CARE CENTER, LLC, DOING BUSINESS AS BROOKSIDE MULTICARE NURSING CENTER, AND SENTOSACARE, LLC, DEFENDANTS-RESPONDENTS. (AND 24 OTHER ACTIONS). 


HITZKE & FERRAN, LLP, NEW YORK CITY (FRANK POLICELLI OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LIPSIUS BENHAIM LAW, LLP, KEW GARDENS (IRA S. LIPSIUS OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered October 27, 2020. The order, among other things, denied plaintiff's motion for leave to renew its opposition to defendants' prior motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court